Moyer, C.J.,
dissenting. I respectfully dissent and would reverse the order of the commission.
The majority states that Ameritech violates R.C. 4905.33 because it receives less compensation from New Media customers than it does from customers who do not subscribe to New Media. I do not agree. Ameritech has a standard rate for all customers, unrelated to whether a customer also subscribes to New Media services. It bills the customers based on this standard rate. Ameritech also receives payment at the same rate for accounts held by New Media customers and by customers who do not subscribe to New Media. The only difference is the source of the money used to pay the bills.
Admittedly, New Media customers have an added potential source of funding for their Ameritech payment. New Media customers may choose to use an AmeriCheck to pay a portion of their bill. This is an option available to some but not all Ameritech customers, just as a credit card or a third-party check may be an optional source of payment for some but not all Ameritech customers. An AmeriCheck is a thing of value owned by a subscriber to New Media’s Americast *82cable television service. The AmeriCheck is funded by New Media, but the subscriber owns the AmeriCheck; New Media does not own it. It is worth $10 in the possession of an Americast subscriber.
If the subscriber elects to use an AmeriCheck in partial payment for Ameritech home telephone service, the customer pays Ameritech, in part with the endorsed AmeriCheck. New Media funds the payment just as a bank funds payments charged to a credit account. It is the customer’s decision to use the thing of value — the check — to pay on an Ameritech account. Ameritech receives the same amount of income regardless of the source. All customers pay the same amount for service because they all transfer the same amount of value to Ameritech, albeit in differing forms. Therefore, Ameritech’s acceptance of an AmeriCheck in partial payment of a customer’s phone bill does not violate R.C. 4905.33.
The commission reasoned that if this practice were allowed to continue, “nothing in the Ohio statutes would preclude a public utility from setting up corporate affiliates to underwrite the utility bills of selected customers.” If anything in the record indicated that New-Media was created by Ameritech to underwrite the utility bills of selected customers, my opinion might well be different. Ohio law does recognize that a corporation which is the mere alter ego of an affiliate or is established for the sole purpose of circumventing the law will not be recognized as an independent entity. However, nothing in the record supports a finding that New Media and Ameritech are mere alter egos of each other. New Media was not established by Ameritech. Rather, both New Media and Ameritech are subsidiaries of Ameritech Corporation. There is no evidence to suggest that Ameritech has any control or influence over New Media. Further, there is nothing on the record that would suggest New Media was established to, or ever intended to, circumvent state law.
Though the majority opinion presumes a bad faith motive and collaboration between Ameritech and New Media, the record does not support this assumption. Absent any evidence of such a bad faith motive, or sufficient overlapping control, Ohio law dictates that separate corporations, whether affiliated or not, are to be accepted as wholly separate entities. See, e.g., Indep. Ins. Agents of Ohio, Inc. v. Fate (1992), 63 Ohio St.3d 310, 587 N.E.2d 814; Associated Adjusters of Ohio, Inc. v. Ohio Dept. of Ins. (1977), 50 Ohio St.2d 144, 148, 4 O.O.3d 341, 343, 363 N.E.2d 730, 733.
There is nothing in the record to suggest Ameritech benefits more from this arrangement than from any direct payment made by a customer on an account. Whether the customer uses a credit card, a personal check, an AmeriCheck, a third-party check, or cash to pay the bill, the customer is responsible for the same full tariff amount payable to Ameritech. Although New Media may benefit *83from the arrangement, New Media is not a public utility and, therefore, is not precluded from offering rebates or other financial incentives to entice customers into subscribing to its services.
The commission concluded that Ameritech’s acceptance of AmeriChecks violates R.C. 4905.35 because it extends a preference to customers of New Media and because acceptance of this alternative source of payment is equivalent to Ameriteeh offering a rebate to New Media customers. In the same report, the commission acknowledges that Ameriteeh would accept similar types of payment from any customer, whether the payment was funded by New Media or any other competing cable company. Absent some indication on the record that Ameriteeh would not accept payments funded by a nonaffiliate, there is no factual basis to support a finding that Ameriteeh is extending a preference to New Media or to New Media customers.
For the foregoing reasons, I respectfully dissent and would reverse the commission’s order.
Douglas and Patton, JJ., concur in the foregoing dissenting opinion.